Citation Nr: 1623567	
Decision Date: 06/13/16    Archive Date: 06/29/16

DOCKET NO.  10-29 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to a rating in excess of 30 percent for PTSD prior to May 1, 2015, and in excess of 50 percent thereafter.

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel



INTRODUCTION

The Veteran served on active duty from April 1965 to May 1969, to include service in the Republic of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in October 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

This case was previously before the Board in February 2015, when it was remanded for further development, to specifically include providing the Veteran with a current VA examination.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998). 


FINDINGS OF FACT

1. Since March 26, 2009, the Veteran's PTSD has been manifested by occupational and social impairment with deficiencies in most areas including work, family relations, and mood with such symptoms as suicidal ideation, near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively, and difficulty adapting to stressful circumstances.

2. Since March 26, 2009, the Veteran's service-connected disabilities have rendered him unable to obtain and sustain substantially gainful employment.


CONCLUSIONS OF LAW

1. The criteria for a disability rating of 70 percent for PTSD have been met as of March 26, 2009.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).

2. The criteria for a TDIU have been met as of March 26, 2009.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In August 2009, the RO sent the Veteran a letter, prior to adjudication of his claims, providing notice, which satisfied the requirements of the VCAA.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required. 

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  The Veteran was afforded VA examinations in September 2009 and June 2015.  There is no argument or indication that the examinations or opinions are inadequate.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

As VA satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  

Assigning Disability Ratings

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  In this instance, staged ratings are not appropriate, as the Veteran's disability picture has been largely consistent throughout the appeals period.

The General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130 provides the following ratings for psychiatric disabilities:  

Occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships, merits a 50 percent rating. 

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships, is assigned a 70 percent rating.

Total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, warrants a 
100 percent rating.  38 C.F.R. § 4.130.

Facts

VA treatment notes from December 2005 show that the Veteran sought help for problems with agoraphobia, nightmares, and flashbacks as well as intrusive daytime thoughts and generalized anxiety.  He was diagnosed with PTSD and survivor guilt.  The provider instructed him to have all weapons removed from his home and he agreed to that plan.

In January 2006, the Veteran was seen by the Vet Center for mental health treatment based on a diagnosis of PTSD.  At that time he reported increasing difficulties with concentration, mood, and interaction in the workplace.  He stated that he had never been able to discuss his experiences as a medic in Vietnam with anyone, even other veterans, because he became terribly nervous and tearful at the idea of it.  He had a long history of treatment for anxiety with Valium and was also on medication for mood and sleep disorders.  He had historically worked long hours as a way of coping with his PTSD but that solution was no longer effective because of his age and continued bottling up of emotion.  The provider noted that the Veteran did not want to be involved with group therapy, which seemed appropriate based on the severity of his symptoms and his "emotional fragility."  He diagnosed chronic PTSD, severe anxiety and depression with decreased coping skills, as well as impaired concentration.  The provider noted that the Veteran had been suffering with severe PTSD symptoms for an extensive period of time and had been lucky to be able to maintain his employment. 

A handwritten note from the Veteran's VA mental health provider to his employer was received in November 2006.  The note advised the employer that it would not be in their best interest or the Veteran's best interest for him to continue in his employment as a payroll employee, in part because his mental health problems and the medication he was taking for them.  Another administrative position might be a possibility, the provider noted.

The Veteran submitted a written statement in March 2008 disagreeing with the assignment of a 30 percent rating for his PTSD and noting that he should have filed a claim many years before.  He stated that he had been taking Valium for his anxiety for 30 years and was only diagnosed with PTSD when he sought treatment at VA in order to continue the prescription.  He had known he had PTSD but would not admit it, even though he broke down crying when he spoke to someone who had been in Vietnam.  He had not worked since November 2006 and felt that no one would hire him based on all of the medication he had to take.  

In a statement submitted by the Veteran in October 2008, he noted that his mental health provider told him that his PTSD and the resulting need to maintain a safe environment was why he had stayed in a low-paying job for 30 years.  He noted that at his job they were training someone to take over his duties in the payroll office because on the last payroll he had made sizeable errors in the last two payrolls that he processed; he had tried to live a good life but was now ready to just give up.

A treatment note from March 26, 2009 stated that the Veteran was still experiencing recurrent intrusive recollections of war trauma, frequent nightmares, and flashbacks.  He had difficulty expressing his emotions and tried to keep everything bottled up.  He had feelings of hopelessness, helplessness, and worthlessness most of the time, couldn't sleep without medication and had difficulty staying asleep even with medication.  He reported feeling very irritable, "always set to go off," and reported experiencing angry outbursts.  He reported hyperstartle and hypervigilance responses, which had worsened since his retirement.

At the VA examination in May 2009, the examiner noted that the Veteran's statements and his treatment records showed that he had been doing better until three or four months previous.  When he started attending classes and group sessions his symptoms increased and his counselor had told him he would not get better and some of the things the presenters said made him feel guilty and caused an increase in his intrusive thoughts.  He had stopped working in November 2006 because of his medical problems and stated that his primary care doctor had advised him in writing to take an early retirement.  The examiner noted that the Veteran's PTSD resulted in occupational and social impairment with deficiencies in judgment, thinking, family relations, work, mood or school, specifically in the area of mood.  The examiner also indicated that the Veteran's PTSD resulted in decreased work efficiently and reduced reliability.

A December 2009 treatment note showed that the Veteran had decided to stop attending treatment for his PTSD because after every session he would have to retreat to his car and just sit there for a long period of time until he could calm down.  He reported increased sleep disturbances and violent nightmares in which he killed people with a knife, which he thought was because his wife had removed his guns and he didn't know where they were.  He found these dreams disturbing because he was a regular church-goer and in his dreams he killed people in church.  He reported social isolation, emotional numbing, flashbacks, intrusive recollection, hyperstartle response, and hypervigilance.

In his VA 9 Substantive Appeal, the Veteran reported that he had lost his perception of time, that his wife had to remind him to eat, that he was having severe sleep disturbance, and that he sometimes experience visual hallucinations at night.  

A treatment note from July 2010 stated that the Veteran continued to have nightmares, including of people taking over his yard and him being unable to find his gun.  He denied suicidal or homicidal ideation but said he had thought of just turning his car into another one while he was driving down the road, although he would never do it.  

At the May 2015 VA examination, the Veteran reported that he had not liked being in crowds since his discharge from service.  As a result, he and his wife went out to eat only about twice a year.  He reported that the examiner in 2009 had laughed at him when he said that his group therapy was making his PTSD worse and had told him he just shouldn't go any more.  He was receiving regular treatment for his symptoms and had been tried on multiple medications over the past 6 years to try to address his symptoms and he continued to take Valium, which had been prescribed since shortly after service separation.  He still had difficulty sleeping and stated that he felt safer sleeping during the day and remaining awake all night.  The examiner noted his symptoms include depressed mood, anxiety, suspiciousness, chronic sleep impairment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in adapting to stressful circumstances.

Analysis

The Veteran's claim for increased disability rating for PTSD was received by VA on August 20, 2009.  The law provides that, in a claim for increased disability rating, an effective date may be assigned based on the earliest date at which it is factually ascertainable that an increase in disability occurred if the claim is received within one year of that date; otherwise, the effective date will be the date of claim.  38 C.F.R. § 3.400(o)(2).

Based on the evidence set forth above, the Board finds that the Veteran's disability picture relative to his PTSD symptoms most nearly approximates that of occupational and social impairment resulting in deficiencies in most areas consistent with a 70 percent disability rating.  Specifically, the VA treatment notes and VA examination reports and the Veteran's statements show that he has been treated for anxiety with a prescription of Valium for nearly 50 years, that he left his job in part because of concentration difficulties due to increased depression, and that he has exhibited sleep difficulties and suicidal thoughts.  The VA examiner in May 2009 selected the criteria for both 50 percent and 70 percent ratings - reduced reliability and productivity and impairment in most areas, respectively - to describe the Veteran's disability, based in large part upon his severe mood impairment and his occupational and social impairments.  The Veteran has stated that he only goes out to eat about twice a year because he can't handle crowds and has described violent nightmares in which he kills people with a knife, including in church, and thoughts of crashing his car into others on the highway.  He was advised some time ago to remove all weapons from the house, which he did, and his mental health provider at the Vet Center expressed surprise at how long he had been able to maintain a job given his severe symptoms and extreme emotional fragility.  He is unable to participate in group therapy or PTSD management classes because they exacerbate his symptoms.  All of these factors demonstrate that a 70 percent disability rating is appropriate here.

With respect to the question of effective date for the assignment of a 70 percent disability rating, the Board notes that an effective date prior to the date of claim (August 20, 2009) is permitted where a date can be ascertained which demonstrates a worsening of symptomatology up to one year prior to the increased rating claim.  In this case, such a worsening of symptomatology is demonstrated in the treatment note of March 26, 2009, when the Veteran for the first time detailed irritability, a propensity to anger, and verbal outbursts.  As such, it is appropriate that the Veteran's 70 percent disability rating be effective as of March 26, 2009.

Entitlement to a still higher, or 100 percent, disability rating for PTSD has not been demonstrated.  A 100 percent rating is warranted only where there is total occupational and social impairment, to include as due to such symptoms as forgetting own name or family members, gross impairment in thought processes or communication, inappropriate behaviour, posing a danger to himself or others, or inability to perform activities of daily living.  This level of disability has not been shown.  The Veteran is able to maintain a relationship with his wife of many years and to interact with his grandchildren.  He attends church and, until recently, sang in the choir.  As such, the Veteran is not totally socially impaired.  Additionally, he has not been shown to have difficulty maintaining an appropriate level of hygiene and does not pose a threat to anyone including himself; despite occasional thoughts of violent or suicidal action, he has no intention to act upon them.  His thought processes are still shown to be rational and he has not demonstrated any serious memory impairments.  As such, the criteria for assignment of a 100 percent disability rating for PTSD have not been met.  38 C.F.R. § 4.130. 
 
Extraschedular Rating

The Board may consider whether the Veteran's disability picture warrants referral to the Director of VA's Compensation Services for the evaluation of entitlement to extraschedular compensation.  Such a referral requires a finding that the evidence demonstrates an exceptional disability picture and that the available schedular rating for a service-connected disability is inadequate.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the symptoms and impairment related to the Veteran's PTSD are consistent with the rating criteria for mental health disabilities.  Indeed, his symptoms such as:  disorientation, intrusive memories, sleeplessness, depressed mood, impairment in motivation/mood.   The Board finds that the assigned schedular rating (under DC 9411) contemplates the Veteran's symptoms and disability picture, the Rating Schedule provides for a higher rating for more severe manifestations.  As such, the assigned schedular rating is adequate and referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

Entitlement to TDIU

Total disability ratings for compensation may be assigned, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

In this instance, the decision above grants entitlement to a 70 percent rating for PTSD as of March 26, 2009, and the Veteran therefore meets the schedular criteria for consideration of TDIU benefits as of that date as well.  As discussed above, the Veteran's PTSD resulted in symptoms such as suicidal ideation, near-continuous depression and anxiety which affected his ability to function effectively, and difficulty with stressful situations.  After more than 30 years on Valium, his symptoms had worsened and his physician in November 2006 wrote to his employer advising them that it would be in their and the Veteran's best interest if he did not continue in his job of many years.  The Veteran noted that he had recently begun to make serious errors at work that had proved costly to his employer, and he was awarded Social Security Disability in part based on his mood disorder.  Treatment notes mentioned that the Veteran had been lucky to have maintained employment for as long as he had because of the severity of his symptoms.  Based on all of this evidence, the Board finds that the Veteran's PTSD rendered him unable to obtain and sustain substantially gainful employment as of March 26, 2009, the effective date of his 70 percent disability rating.

The Board further notes that the Veteran had sought TDIU benefits previously, and that the appeal was denied in August 2008, and that the denial was not appealed.  The rating decision of August 2008 denying TDIU does not preclude the grant of such benefits herein, because TDIU is raised in the increased rating claim above under Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that a claim of entitlement to TDIU is inherent in an increased rating claim where the Veteran is showed to not be employable).  As such, the same effective date would apply to the grant of TDIU benefits as applies to the grant of a schedular rating of 70 percent for PTSD above.  However, the August 2008 rating decision denying entitlement to TDIU would preclude any entitlement to TDIU before the effective date herein on an extraschedular basis under the provisions of 38 C.F.R. § 4.16(b).


ORDER

Entitlement to a disability rating of 70 percent for PTSD, and no higher, is granted effective March 26, 2009.

Entitlement to TDIU is granted effective March 26, 2009.



______________________________________________
P. Sorisio
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


